                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                             )
        Plaintiff                                        )
                                                         )
   vs.                                                   )      No. 3:16-CR-20
                                                         )      (Collier/Guyton)
   MARK HAZELWOOD et al.,                                )
       Defendant                                         )

         MOTION REQUESTING SUPPLEMENTAL MODIFICATION OF TERMS OF
                                 RELEASE

          Mark Hazelwood, through counsel, files this motion requesting the Court to further modify

   the terms of his release to permit Joanne Hazelwood’s sister Patricia Previtera-Lester to step in as

   third-party custodian from for an extended period until April 18, 2019 while Mrs.

   Hazelwood travels.

          On March 27, 2019, this Court granted Mr. Hazelwood’s request to have Patricia Previtera-

   Lester to step in as third-party custodian from April 3-14, 2019. (Doc. 865). We now ask the

   Court to further modify the dates that Mrs. Previtera-Lester will serve as third-party custodian to

   extend 4 days until April 18, 2019. Mr. Hazelwood will follow all other terms and conditions in

   the previous Order during this extended period.

          I have spoken to counsel for the government and he has no objection to Mrs. Hazelwood’s

   sister continuing as third-party custodian through April 18, 2019.


          WHEREFORE, Mr. Hazelwood requests that this Honorable Court enter an Order

   modifying the conditions of his release allowing Mrs. Hazelwood’s sister to step in as third-party

   custodian from for the extended date range of April 3-18, 2019.


   DATED:         Knoxville, Tennessee
                  April 3, 2019


                                                     1

Case 3:16-cr-00020-CLC-HBG Document 866 Filed 04/04/19 Page 1 of 2 PageID #: 22213
                                                        Respectfully submitted,

                                                        s/ Bradley L. Henry_________________
                                                        Bradley L. Henry (TN Bar No. 025447)
                                                        Breeding Henry Baysan PC
                                                        900 S. Gay St.
                                                        Suite 1950
                                                        Knoxville, TN 37902
                                                        (865) 670-8535
                                                        bhenry@bhblegal.com

                                                        s/ Jim Walden _________________
                                                        Walden Macht & Haran
                                                        One Battery Park Plaza
                                                        New York, New York 10004
                                                        (212) 335-2031
                                                        jwalden@wmhlaw.com

                                   CERTIFICATE OF SERVICE

            I hereby certify that, on April 3, 2019, a true and correct copy of the foregoing document
   was filed on CM/ECF with the U.S. District Court for the Eastern District of Tennessee. Notice of
   this filing was served on all CM/ECF parties.

                                                        /s/ Bradley L. Henry




                                                   2

Case 3:16-cr-00020-CLC-HBG Document 866 Filed 04/04/19 Page 2 of 2 PageID #: 22214
